Opinion of the Court
Darden, Judge:
The Court granted'two issues in this case. One concerns the failure of the military judge to inform the appellant that if he was represented by civilian counsel his detailed military counsel could continue to act' as an associate counsel if Smith so desired. United States v Turner, 20 USCMA 167, 43 CMR 7 (1970), decided this issue against the appellant. Both in Turner and in the instant case, appointed military counsel represented the appellants.
Failure of the military judge to obtain in writing the appellant’s request for military judge alone requires reversal of the appellant’s conviction, however. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970). Accordingly, the decision of the Court of Military Review is reversed and the findings and sentence are set aside. The record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.